COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-07-456-CR


GERARDO GUERRERO                                                 APPELLANT

                                        V.

STATE OF TEXAS                                                         STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Gerardo Guerrero entered an open plea of guilty to aggravated

robbery. The trial court assessed his punishment at seven years’ confinement.

      Guerrero’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California 2 by presenting a



      1
          … See Tex. R. App. P. 47.4.
      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
professional evaluation of the record demonstrating why there are no arguable

grounds for relief. Guerrero was given the opportunity to file a pro se brief, but

he did not do so.3

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Guerrero entered an open plea of guilty, our independent review for potential

error is limited to potential jurisdictional defects, the voluntariness of Guerrero’s

plea, error that is not independent of and supports the judgment of guilt, and

error occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d
615, 620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67

(Tex. Crim. App. 2000).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit. W e find

nothing in the record that might arguably support the appeal. See Bledsoe v.


      3
      … Guerrero filed a letter response that fails to raise any issue or point on
appeal.

                                         2
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); accord Meza v.

State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                         SUE WALKER
                                         JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 4, 2008




                                     3